            Case 2:19-cv-00226-GMN-VCF Document 40 Filed 12/02/20 Page 1 of 4




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      AMY BUCHANAN,
4
                            Plaintiff,
5
                                                            Case No. 2:19-cv-00226-GMN-VCF
      vs.
6
                                                            ORDER SCHEDULING A SETTLEMENT
      WATKINS & LETOFSKY, LLP,                              CONFERENCE
7
                            Defendants.
8
            The matter has been referred to the undersigned for a settlement conference. (ECF NO. 39).
9
            Accordingly,
10
            IT IS ORDERED that the settlement conference will be conducted by video conference at 10:00
11
     a.m., February 18, 2021, before U.S. Magistrate Judge, Cam Ferenbach.
12
            It is responsibility of the parties to set-up and coordinate the video conference for the
13
     settlement conference. Each party may choose to use any video conference software/app to conduct the
14
     settlement conference. The court will conduct simultaneous video conferences with each party during the
15
     settlement conference and will need a separate video conference link from each party.
16
            Each party must then send an invitation link for the settlement conference to
17
     VCF_Chambers@nvd.uscourts.gov by February 11, 2021. Each party must contact chambers (702-464-
18
     5540) by February 11, 2021 and be prepared to do a test run of the video conference with chambers on
19
     February 12, 2021.
20
            All principal counsel of record who will be participating in the trial and who have full authority
21
     to settle this case, all parties appearing pro se, if any, and all individual parties must be present. In the
22
     case of non-individual parties, counsel of record shall arrange for an officer or representative with binding
23
     authority to settle this matter up to the full amount of the claim or most recent demand to be present for
24
     the duration of the conference.
25
           Case 2:19-cv-00226-GMN-VCF Document 40 Filed 12/02/20 Page 2 of 4




1           If any party is subject to coverage by an insurance carrier, then a representative of the insurance

2    carrier with authority to settle this matter up to the full amount of the claim or most recent demand must

3    also be present for the duration of the settlement conference. This representative must be the adjuster

4    primarily responsible for the claim or an officer with supervisory authority over that adjustor. Third party

5    administrators do not qualify.

6           A request for an exception to the above attendance requirements must be filed and served at least

7    three weeks prior to the settlement conference. Counsel of record, individual parties, and a fully

8    authorized representative must attend the settlement conference unless the court enters an order granting

9    a request for exception.

10                          PREPARATION FOR SETTLEMENT CONFERENCE

11           In preparation for the settlement conference, the attorneys for each party shall submit a

12   confidential settlement conference statement for the Court’s in camera review. The settlement conference

13   statement shall contain the following:

14                  1.      Identify, by name or status the person(s) with decision-making authority, who, in

15   addition to counsel, will attend the settlement conference as representative(s) of the party, and persons

16   connected with a party opponent (including an insurer representative) whose presence might substantially

17   improve the utility of the settlement conference or the prospects of settlement;

18                  2.      A brief statement of the nature of the action.

19                  3.      A concise summary of the evidence that supports your theory of the case, including

20   information which documents your damages claims. Please attach to your statement any documents or

21   exhibits which are relevant to key factual or legal issues, including selected pages from deposition

22   transcripts or responses to other discovery requests.

23                  4.      An analysis of the key issues involved in the litigation.

24

25
           Case 2:19-cv-00226-GMN-VCF Document 40 Filed 12/02/20 Page 3 of 4




1                   5.      A discussion of the strongest points in your case, both legal and factual, and a frank

2    discussion of the weakest points as well. The Court expects you to present a candid evaluation of the

3    merits of your case.

4                   6.      A further discussion of the strongest and the weakest points in your opponent’s

5    case, but only to the extent that they are more than simply the converse of the weakest and the strongest

6    points in your case.

7                   7.      The history of settlement discussion, if any, which details the demands and offers

8    which have been made, and the reasons they have been rejected.

9                   8.      The settlement proposal that you believe would be fair.

10                  9.      The settlement proposal that you would honestly be willing to make in order to

11   conclude this matter and stop the expense of litigation.

12          The settlement conference statements shall be received in my chambers (U.S. Magistrate Judge

13   Cam Ferenbach, located on the third floor at 333 Las Vegas Boulevard South, Ste. 3005, Las Vegas,

14   Nevada) - not later than 4:00 p.m., February 11, 2021. The parties may deliver the confidential

15   statement to chambers or statements may be emailed to VCF_Chambers@nvd.uscourts.gov no later

16   than 4:00PM, February 11, 2021.

17          DO NOT SERVE A COPY ON OPPOSING COUNSEL. DO NOT DELIVER OR MAIL

18   COPIES TO THE CLERK’S OFFICE.

19          The purpose of the statement is to assist the undersigned Magistrate Judge in preparing for and

20   conducting the settlement conference. In order to facilitate a meaningful conference, your utmost candor

21   in responding to all of the above-listed questions is required. The settlement statement will be seen by

22   no one except the undersigned. If this case does not settle, the settlement conference statement will not

23   be disclosed to the judge who ultimately presides over the trial. Each statement will be securely

24

25
           Case 2:19-cv-00226-GMN-VCF Document 40 Filed 12/02/20 Page 4 of 4




1    maintained in my chambers, and will be destroyed following the conference.

2           DATED this 2nd day of December, 2020.

3
                                                              _________________________
4                                                             CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
